Exhibit 10.4(E)

[AMENDMENT TO DIRECTOR RSU AWARD]

[date]

[Director’s Full Name]

Re: Amendment of Director RSU Awards

Dear [First Name]:

I write concerning the awards of restricted stock units that have been granted
to you by Yahoo! Inc. (the “Company”) under the Yahoo! Inc. Directors’ Stock
Plan (the “Plan”) and are currently outstanding (your “RSU Awards”). As you
know, the Company has entered into an agreement to transfer certain of its
assets to Yahoo Holdings, Inc., a wholly-owned subsidiary of the Company
(“Holdings”) and, following such transfer, to sell all of the shares of Holdings
to Verizon Communications Inc. (together, the “Transaction”).

As a result of the Transaction, each of your RSU Awards, to the extent
outstanding immediately prior to the closing of the Transaction (the “Closing”),
will fully vest immediately prior to the Closing (subject to any existing
deferred payment terms). Following the Closing, applicable law will prohibit the
Company from paying RSU Awards in shares of the Company’s common stock after a
limited grace period of 120 days. Therefore, subject to the Closing, each of
your RSU Awards that is scheduled for payment 120 days or more following the
Closing will be payable in cash (as opposed to shares of the Company’s common
stock) on the scheduled payment date, in a cash amount equal to the number of
outstanding restricted stock units scheduled for payment, multiplied by the Fair
Market Value (as defined under the Plan) of a share of the Company’s common
stock on the scheduled payment date.

This letter agreement does not modify any other terms of your RSU Awards except
as expressly set forth above. If this letter accurately sets forth our agreement
with respect to the foregoing matters, please sign below and return a copy of
this letter to me.

By Order of the Board of Directors,

YAHOO! INC.

[Name]

[Title]

Acknowledged and Agreed:

By:       [FULL NAME]